Title: To Thomas Jefferson from William Branch Giles, 6 April 1796
From: Giles, William Branch
To: Jefferson, Thomas


                    
                        Dear sir
                        Philadelphia April 6th. 1796
                    
                    I sincerely thank you for your friendly favor of the 19th. Ultimo. I had written you two letters just previous to its receipt; in one of which I promised to forward you the several numbers of the debates upon the late call for papers by the House of R. as they should come into circulation, the first half of the first number made its appearance yesterday and according to promise I transmit it today. The President’s refusal will be taken up in the House this day. Two declaratory resolutions are prepared—the one admitting the right of makeing treaties to be vested in the President and Senate, but asserting the right of the House, when called upon to make provision for carrying them into effect, to judge of the expediency or inexpediency of doing so, and declareing it to be its duty to act according to the result of its own judgement, &c.
                    The other declareing that when the House shall call for papers to which it has a constitutional right, The President has no right to judge of the purposes to which the House mean to apply them.
                    These resolutions will probably be carried by the same majority with the former resolution with the addition of Mr. Heister of Pensylvania and Mr. Crabb of Maryland, both of whom were absent upon the former vote. Mr. Duval has resigned and of course his vote will be counting; but his opinions are known to be desicively with the majority upon every treaty question.
                    No desicive conclusion has yet been made by the majority upon the question of finally executeing the treaty; but it will be their policy to be united upon every question, as every gentleman of that party is now sensible, that union is the only rock of salvation to republicanism. The weight of the President, twenty senators, funded gentry, British gentry, Land gentry, aristocratic gentry, military gentry and besides these a gregarious tribe of sycophants and run-mad speculators, will be found to be as much as the shoulders of the majority of the House will be able to bear; particularly when their activity and ingenuity in makeing divisions amongst the well meaning part of the community are taken into consideration.
                    I should be very much gratifyed in seeing your remarks upon all these important political novel[ties] and your anticipations of their probable consequence. If ever I should be able to leave this place, I shall avail myself of your polite invitation to the Brick kiln; for I can assure you that the society of Monticello is so pleasing to me that I would encounter any inconvenience for its enjoyment. Be pleased to make my  best Respects to the Ladies and beleive me to be your affectionate friend &c.
                    
                        Wm. B. Giles
                    
                